IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1533
                              Filed July 20, 2022


IN THE MATTER OF THE GUARDIANSHIP OF RONALD V. SHADA,

RONALD V. SHADA,
     Ward-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jones County, Mary E. Chicchelly,

Judge.



       An adult appeals the appointment of a guardian. AFFIRMED.



       Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

       Jenny L. Weiss of Fuerste, Carew, Juergens & Sudmeier, P.C., Dubuque,

for appellee.



       Considered by May, P.J., and Schumacher and Ahlers, JJ. Chicchelly, J.,

takes no part.
                                         2


MAY, Presiding Judge.

       Ronald Shada suffers from dementia.         The district court appointed a

guardian to protect Shada. Shada appeals. We affirm.

       We review the involuntary appointment of a guardian for errors of law. Iowa

Code § 633.33 (2021). So “we affirm only if there is substantial evidence to support

the district court’s findings.” In re Conservatorship of Leonard, 563 N.W.2d 193,

195 (Iowa 1997). “Evidence is substantial or sufficient when a reasonable mind

would accept it as adequate to reach the same findings.” In re Conservatorship of

Deremiah, 477 N.W.2d 691, 693 (Iowa Ct. App. 1991).               “Evidence is not

insubstantial merely because it could support contrary inferences.” Id.

       Iowa Code section 633.552 governs the appointment of a guardian for an

adult. It requires “clear and convincing evidence” that (a) “[t]he decision-making

capacity of the respondent is so impaired that the respondent is unable to care for

the respondent’s safety, or to provide for necessities such as food, shelter,

clothing, or medical care without which physical injury or illness may occur”; and

(b) “[t]he appointment of a guardian is in the best interest of the respondent.” Iowa

Code § 633.552(1).

       Here the record contains the opinions of two physicians, Dr. Donald Black

and Dr. John Whitacre. Both opined (1) Shada suffers from dementia; (2) Shada’s

decision-making is impaired; and, as a result, (3) Shada is not able to

independently care for his own health and safety. Dr. Whitacre further opined that,

in light of Shada’s history of eloping, a locked memory-care facility would be “the

least restrictive setting” appropriate for Shada. In Dr. Whitacre’s view, permitting

Shada to return home would create safety concerns even if he were to receive in-
                                          3


home assistance. Finally, Dr. Whitacre expressly opined that Shada “needs a

guardian to make decisions for his own personal care and welfare.” In our view,

these opinions constitute substantial evidence to support the appointment of a

guardian under section 633.552(1).

       In his brief, Shada points to various perceived weaknesses in the record,

such as (1) the fact that Dr. Black’s opinion came in through a written report

(although without objection) rather than in-person testimony; (2) alleged

inconsistencies in Dr. Whitacre’s testimony; and (3) alleged flaws in the doctors’

methods, such as their alleged failure to test Shada’s cognitive function. But it was

the district court’s job to consider the evidence—warts and all—and decide what

to believe. And we note the court expressly found that Dr. Whitacre’s testimony

was “credible.” The court explained:

              The court does find that the evidence presented clearly and
       convincingly shows that the decision-making capacity of the
       respondent is so impaired that respondent is unable to care for the
       respondent’s safety, or to provide for necessities such as food,
       shelter, clothing, and/or medical care without which the respondent
       may suffer physical injury or illness, and that a guardianship is in the
       best interest of the respondent. Specifically, through Dr. Whitaker’s
       testimony, which the court finds credible, the court finds that the
       respondent suffers from irreversible dementia and lacks the ability to
       safely care for himself and make decisions about his daily living in
       order to keep him safe. He requires daily assistance for food,
       clothing and shelter due to his ongoing dementia and disorientation.
       He has, when not assisted, become malnourished.

       Because substantial evidence supports the district court’s finding

that a guardianship was justified under section 633.552, we affirm.

       AFFIRMED.